United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
___________

No. 04-2409
___________

Linda Pralutsky,                         *
                                         *
            Appellee,                    *
                                         *
      v.                                 *
                                         *
Metropolitan Life Insurance              *
Company,                                 *
                                         *
            Appellant.                   *

___________                                  Appeal from the United States
                                             District Court for the
No. 04-3239                                  District of Minnesota.
___________

Linda Pralutsky,                        *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Metropolitan Life Insurance             *
Company,                                *
                                        *
            Appellant.                  *
                                   ___________

                              Submitted: May 12, 2005
                                 Filed: January 19, 2006
                                  ___________
Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                           ___________

COLLOTON, Circuit Judge.

       Linda Pralutsky filed an action against Metropolitan Life Insurance Company
(“MetLife”) under 29 U.S.C. § 1132(a)(1)(B) seeking to enforce a claimed right to
benefits under MetLife’s long-term disability plan. After both sides moved for
summary judgment, the district court granted Pralutsky’s motion and ordered MetLife
to pay past-due benefits to Pralutsky and to reinstate her in the plan as a participant
entitled to benefits. The court also awarded attorneys’ fees to Pralutsky. MetLife
appeals, and we reverse.

                                            I.

       In 2000, Linda Pralutsky was a full-time “health unit coordinator” at the
Woodwinds Health Campus, where her duties included clerical and receptionist
activities, such as answering phones, greeting visitors, filing, and distributing mail.
In January 2001, Pralutsky began suffering from chest pain and leg weakness, and
reported seeing spots in front of her eyes. She was hospitalized with these symptoms,
but tests performed during her stay did not lead to a diagnosis. Although she reported
gradual improvement after leaving the hospital, in July 2001, she began suffering the
same symptoms again and was re-admitted for evaluation. Again, no diagnosis was
made, but on July 31, 2001, Pralutsky ceased working. She applied to MetLife for
long-term disability benefits in November 2001.

       In support of her application for disability benefits, Pralutsky was required by
MetLife’s plan to provide “documented proof of [her] Disability,” and “proof” was
defined to include the date disability started, the cause of disability, and the prognosis
of the disability. (A.R. at 166). To meet this requirement, Pralutsky provided an
Attending Physician Statement by her primary care physician, Omar Tveten, M.D.,

                                           -2-
and a supplementary statement by a neurologist, Charles Ormiston, M.D. Both of
these documents generally attested to Pralutsky’s inability to work: Dr. Ormiston
opined that she “simply can’t” work, but that he was “hopeful that in 3-4 weeks she’ll
be better,” and Dr. Tveten stated that she was “unable to do duties” and indicated that
he had not advised her to return to work. (A.R. at 26, 44). Both documents also
reported Pralutsky’s subjective complaints of pain. Neither physician provided any
lab results, office notes, or other clinical findings with the forms, although both forms
requested copies of such materials.

       In addition to the supplementary form, Dr. Ormiston wrote a letter to Dr.
Tveten, which was provided to MetLife, describing Pralutsky’s complaints and
examination results. Dr. Ormiston described Pralutsky’s pain as starting in her legs,
then moving to her arms, or starting in her hips and moving down her legs. He
reported that “[s]he is better lying on her back than on her side,” that “[i]t is worse at
night,” and that she “wakes up feeling totally exhausted.” (A.R. at 42). On
examination, however, Dr. Ormiston reported that her cranial nerves were normal;
motor strength, tone, and bulk were normal; reflexes were symmetric; and cerebellar,
sensory, station, and gait testing were all normal, except that pain interfered with
Pralutsky’s ability to walk on her toes and heels. Testing to that point, including a
bone scan and abdominal pelvic CT scan, was all negative. Dr. Ormiston opined that
the symptoms “seem to fit best in a chronic fatigue or fibromyalgia category,” but that
he would do an MRI scan “to make sure we are not missing a demyelinating disease
or similar problem.” (A.R. at 43).

      After the MRI, Dr. Ormiston wrote to Dr. Tveten again to inform him that the
MRI “showed one demyelinating lesion,” which raised suspicions of multiple
sclerosis, but that MRI scans of her cervical and thoracic spine were essentially
negative. (A.R. at 64). He also noted a thyroid lesion, but left evaluation of that to
Dr. Tveten. After a spinal fluid evaluation, Dr. Ormiston wrote to Dr. Tveten a third
time and indicated that, with her “completely normal spinal fluid evaluation,” he was

                                           -3-
of the opinion that Pralutsky did not have multiple sclerosis. He suggested that she
might pursue a sleep study or further trials with medication, but believed that because
there was no “neurologic abnormality,” he had nothing further to offer her as a
neurologist. (A.R. at 66).

      Pralutsky’s claim was also supported by several handwritten notes from Dr.
Tveten to MetLife indicating that Pralutsky was disabled and that she had seen
specialists but had not yet been definitively diagnosed with a particular illness. Dr.
Tveten also reported that Pralutsky suffered from “recurrent pain, migratory in nature”
and “feelings of extreme weakness,” such that she could not “force herself” any more
than two hours out of the day. (A.R. at 37).

       In addition to her doctors’ opinions, Pralutsky submitted a form that she filled
out independently, which reported “weakness, fatigue, pain, [and] severe headache,”
and stated that she had “about 2 hrs of energy” each day. (A.R. at 57-58). Pralutsky
indicated that she was able to do some housework, but that “it might take [her] all
day” to dust and vacuum, and that her children helped her run the household. (A.R.
at 60). She indicated that she did not have sleeping problems, but also noted that head
pain recently had prevented her from sleeping well. In two telephone conversations
with representatives from MetLife, Pralutsky repeated her complaints of pain and
weakness, and again noted that she needed assistance from her family in household
chores. She also indicated that she “takes walks,” and that she drove her children to
and from school, and cooked when feeling energetic enough. Pralutsky was not using
over-the-counter medicine for her pain, was not taking anti-inflammatory drugs, and
was not otherwise treating her symptoms.

       MetLife’s representative advised Pralutsky to seek a referral to a rheumatologist
and to consider whether physical therapy or aquatherapy would be appropriate. After
its conversations with Pralutsky, MetLife faxed a “Fibromyalgia Initial Functional
Assessment Form” to Dr. Ormiston, seeking specific examination information about

                                          -4-
symptoms, severity, and treatment. MetLife also inquired about Pralutsky’s treatment,
whether she had reached her maximum medical improvement, and whether Dr.
Ormiston believed she might return to work gradually. Dr. Ormiston did not answer
those inquiries or return the assessment form.

      After reviewing the information from Pralutsky and her doctors, MetLife denied
Pralutsky’s claim in a letter dated December 11, 2001. After summarizing the
evidence that it had received, MetLife wrote that

      [w]e are unable to substantiate disability so severe to preclude you from
      returning to your own occupation on a full time basis throughout the
      elimination period and beyond. Medical documentation does not support
      severity of diagnosis for fibromyalgia nor does it support you are
      aggressively treating and under appropriate care for said diagnosis.
      Therefore, benefits are denied.

(A.R. at 76).

       On January 28, 2002, Pralutsky wrote to MetLife indicating that she wished to
appeal the denial of benefits, and MetLife responded that “in order to support your
claim of disability, we will need treatment records from your treating physicians that
indicate your current treating diagnosis, restrictions and limitations, and ongoing
current treatment plans.” MetLife also added that “your doctor must provide his
clinical findings and rationale which supports your claim that you are functionally
precluded from performing your own occupation for any employer.” (A.R. at 83).

       In response to this request for more information, Dr. Tveten submitted another
handwritten opinion letter to MetLife, in which he again suggested that Pralutsky was
suffering from pain and fatigue that left her “totally disabled.” He indicated that the
“working diagnosis” was fibromyalgia but that there were “elements of chronic
fatigue syndrome,” and that anti-depressants and anti-inflammatories had been tried


                                         -5-
without success. (A.R. at 86). No other medical information or clinical reports were
submitted.

       MetLife sought an independent review of Pralutsky’s entire file by a physician
consultant, Chih-Hao Chou, M.D., Ph.D. Dr. Chou, a board-certified physician in
Internal Medicine and Rheumatology, was asked to define Pralutsky’s current level
of functionality, to address whether her self-reported functional ability was sustained
by clinical documentation, and to opine whether her diagnosis was supported by
clinical objective findings.

        Dr. Chou reviewed Pralutsky’s file and responded that “[e]ven though there is
no documentation of the typical multiple tender points (more than 11 out of 18
fibromyalgia tender points) the diagnosis of fibromyalgia is supported, based on the
description of her symptoms and the exclusion of other diagnoses.” (A.R. at 99). But
in Dr. Chou’s view, this diagnosis was insufficient to show that Pralutsky was totally
disabled. Dr. Chou opined that she had only a “mild impairment,” and that the record
did not contain “any objective medical findings to support more significant
impairment.” (A.R. at 100). Therefore, Dr. Chou believed that Pralutsky should still
be able to perform her current sedentary work. In addition, Dr. Chou noted that she
was receiving “appropriate and regular” medical care, but that she “has not exhausted
all of her treatment options and she has not reached maximum medical improvement.”
(Id.).

       In a letter dated April 11, 2002, MetLife informed Pralutsky that after review,
it was upholding the previous denial of benefits. MetLife said that Pralutsky had “self
reported significant functional inability to work,” but that this was “without
substantiation from the medical records.” (A.R. at 103). Aside from her self-reported
complaints, MetLife found there were “essentially no objective medical findings to
support the pathology in the musculosketal [sic] or neurological systems.” (Id.).



                                         -6-
       Pralutsky then filed the instant action, alleging that MetLife breached its
fiduciary duties under the Employee Retirement Income Security Act of 1974
(“ERISA”).1 The district court found that MetLife had committed an “egregious”
procedural irregularity in denying benefits to Pralutsky, and therefore reviewed the
denial of benefits without the deference normally accorded to a plan administrator.
The court concluded that “substantial evidence bordering on a preponderance” – the
heightened review standard it applied – did not support the denial of benefits, and
ordered MetLife to pay benefits, including past-due benefits and prejudgment interest.
After a motion by Pralutsky, the court also awarded attorneys’ fees and costs to
Pralutsky in the amount of $14,179.11.

                                          II.

       Under ERISA, a plan participant may bring a civil action to “recover benefits
due to him under the terms of his plan, to enforce his rights under the terms of the
plan, or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C.
§ 1132(a)(1)(B). Where the plan reserves discretionary authority to the plan
administrator, we apply a deferential standard of review, considering whether the
administrator abused its discretion. Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
101, 111 (1989); King v. Hartford Life & Accident Ins. Co., 414 F.3d 994, 998-99 (8th
Cir. 2005) (en banc). We have said that this deferential standard is not applicable,
however, if the claimant demonstrates that “a serious procedural irregularity existed”
and caused a “serious breach” of the plan administrator’s fiduciary duty to the
claimant. Buttram v. Cent. States, S.E. & S.W. Areas Health & Welfare Fund, 76 F.3d
896, 899-900 (8th Cir. 1996). We review de novo the district court’s decision to grant
summary judgment.

      1
       Pralutsky also initially alleged that MetLife’s denial of benefits was a breach
of contract. This state law claim was dismissed with prejudice by the district court,
and Pralutsky does not appeal the dismissal of this claim. See Pralutsky v. Metro. Life
Ins. Co., 316 F. Supp. 2d 840, 842 n.1 (D. Minn. 2004).

                                          -7-
       Pralutsky argues that MetLife committed a “serious procedural irregularity” in
her case by insisting that she provide objective evidence of her disability. According
to Pralutsky, this requirement was not justified by the plan’s terms, and therefore
indicates that the administrator’s decision was arbitrary and not entitled to deference.
The district court agreed, and required instead that the record contain “substantial
evidence bordering on a preponderance” to support the denial of benefits. Pralutsky,
316 F. Supp. 2d at 851.

       We disagree that MetLife’s reliance on the absence of objective evidence for
its denial of benefits constitutes a “serious procedural irregularity” that justifies
abandoning the deference normally accorded an administrator’s decision under
ERISA. When we introduced this concept, we explained that under the common law
of trusts, which is our guide in reviewing the benefits determinations of ERISA plan
trustees, heightened scrutiny may apply “where the plan trustee labors under a conflict
of interest, or where, in the exercise of his power, he acts dishonestly, or from an
improper motive, or he fails to use judgment in reaching his decision.” Buttram, 76
F.3d at 900 (internal citations omitted). When we speak of “procedural irregularity”
in this context, therefore, we refer to the sorts of external factors that are sufficient
under the common law of trusts to call for application of a less deferential standard
of review. Before such heightened review applies, the claimant “must show (1) that
a serious procedural irregularity existed, which (2) caused a serious breach of the plan
trustee’s fiduciary duty to the plan beneficiary.” Id.

      While the parties hotly contest whether the administrator’s decision in this case
was reasonable, we are not persuaded that the decision was made without reflection
or judgment, such that it was “the product of an arbitrary decision or the plan
administrator’s whim.” Buttram, 76 F.3d at 900; Restatement (Second) of Trusts
§ 187 cmt. h (1959). This is not a case where the plan trustee failed to inquire into the
relevant circumstances at issue, or never offered a written decision that can be
reviewed, or committed irregularities so severe that the court “has a total lack of faith

                                          -8-
in the integrity of the decision making process.” Buttram, 76 F.3d at 900. What we
have here is a dispute over whether the administrator reasonably interpreted the plan
to require objective medical evidence to prove the claimant’s disability, and whether
the record supports the administrator’s exercise of judgment that benefits should be
denied based on the evidence that was presented. The administrator’s decision –
whether right or wrong, reasonable or unreasonable – was not made “without
knowledge of or inquiry into the relevant circumstances and merely as a result of [its]
arbitrary decision or whim.” Restatement (Second) of Trusts § 187 cmt. h. The
normal standard of review is thus appropriate.

       Under that standard, we consider whether the administrator abused its discretion
– that is, whether its interpretation of the plan was reasonable, and whether its
decision was supported by substantial evidence. King, 414 F.3d at 999. We have said
that in some circumstances a plan administrator’s insistence on objective medical
evidence can be unreasonable. In House v. Paul Revere Life Insurance Co., 241 F.3d
1045 (8th Cir. 2001), we concluded that it was an abuse of discretion for a plan
administrator to insist on “objective medical evidence” of heart disease, where the
plan documents advised only that the administrator “may require medical exams or
written proof of financial loss,” and stipulated that if a medical exam was required,
the administrator would pay for it. Id. at 1048 (emphasis added). There may be other
cases in which objective evidence simply cannot be obtained, and it would be
unreasonable for an administrator to demand the impossible. See Brigham v. Sun Life
of Can., 317 F.3d 72, 84 (1st Cir. 2003). And it may well be unreasonable for an
administrator to expect a claimant to provide “objective evidence” if the administrator
does not provide an adequate explanation of the information sought.

      We have held elsewhere, however, that “[i]t is not unreasonable for a plan
administrator to deny benefits based upon a lack of objective evidence,” McGee v.
Reliance Standard Life Insurance Co., 360 F.3d 921, 924-25 (8th Cir. 2004), and
House does not state a universal rule that an administrator is precluded from insisting

                                         -9-
on objective medical evidence when it is appropriate under the terms of a plan and the
circumstances of the case. See also Hunt v. Metro. Life Ins. Co., 425 F.3d 489, 491
(8th Cir. 2005) (per curiam) (upholding a denial of benefits where objective medical
evidence did not support claimed disability from restless leg syndrome and related
problems); Coker v. Metro. Life Ins. Co., 281 F.3d 793, 799 (8th Cir. 2002) (finding
denial of benefits not unreasonable where objective medical evidence did not support
claimant’s contention that he was disabled by diabetes and syncopal episodes). The
plan in this case states that the claimant must provide, at her own expense,
“documented proof of [her] Disability,” and that if the claimant does not provide
“satisfactory documentation within 60 days after the date we ask for it,” the claim may
be denied. (A.R. at 166-67). The plan does not define what sort of “proof” or
“documentation” is sufficient to establish a disability, and the administrator is entitled
to define those ambiguous terms as long as its interpretation is reasonable. See King,
414 F.3d at 999; Finley v. Special Agents Mut. Benefit Ass’n, Inc., 957 F.2d 617, 621
(8th Cir. 1992). In view of our precedent affirming the reasonableness of a plan
administrator denying benefits based on a lack of objective evidence, we cannot say,
as a general matter, that it is unreasonable for MetLife to interpret the plan to require
provision of objective evidence as part of the “proof” and “documentation” that a
claimant must submit.

      Having examined the circumstances of this particular case, we also believe it
was reasonable on the facts presented here for MetLife to request clinical and
objective evidence, and to deny the claim when Pralutsky failed to provide it.
MetLife’s communications with Pralutsky support its contention that it was requesting
only substantiation of the extent of Pralutsky’s disability and not an impossible level
of objective proof that she suffered from fibromyalgia. In its initial denial letter,
MetLife did not deny Pralutsky’s diagnosis, but cited its inability to substantiate
“disability so severe to preclude you from returning to your own occupation,” and
added that “documentation does not support severity of diagnosis for fibromyalgia.”
(A.R. at 76). MetLife’s final denial letter repeated the first letter’s statement that

                                          -10-
medical information did not support “severity of diagnosis,” and added that
Pralutsky’s “significant functional ability to work” was “without substantiation in the
medical records.” (A.R. at 103). The letter also referred to the absence of “objective
medical findings to support the pathology in the musculoske[le]tal or neurological
systems,” but this was in reference to whether Pralutsky had a “significant functional
inability to work,” not whether she suffered from fibromyalgia at all.

       MetLife’s independent physician consultant, Dr. Chou, likewise confirmed the
diagnosis of fibromyalgia, but concluded that “[b]ased on the limited medical
information regarding the physical examinations, it would be expected that Ms.
Pralutsky is able to perform at least sedentary type of work.” (A.R. at 100). He
concluded: “The subjective pain and fatigue are consistent with fibromyalgia;
however, there is no objective abnormal finding to suggest any deficit or pathology
in the neurological or musculoskeletal system that would preclude her from
performing any type of occupation.” (A.R. at 100) (emphasis added). Pralutsky
herself acknowledges that “[t]he impact that [fibromyalgia syndrome] has on daily
living activities, including the ability to work a full-time job, differs among patients.”
(Br. of Appellee at 28) (quoting “Fibromyalgia Network”). Given this potential for
varying impact of the condition among different patients, MetLife was requesting
objective information to verify that this claimant, whom it acknowledged was afflicted
with fibromyalgia, was disabled to the point that she could not perform even sedentary
or light-duty work.

       This is not a case in which MetLife unreasonably expected Pralutsky to guess
what evidence would satisfy the plan administrator. MetLife specifically identified
and requested additional clinical evidence supporting the severity of Pralutsky’s
condition. Immediately after she applied for benefits, MetLife wrote a letter
describing the information that it required to complete her application, including
“treatment records from July 2000 to present” and test results, medication records, and
a treatment plan. (A.R. at 65). MetLife directly provided the Fibromyalgia Initial

                                          -11-
Functional Assessment Form to Dr. Ormiston and sent a fax to both Dr. Tveten and
Dr. Ormiston requesting office records from initial evaluation to the present, and
information about her current restrictions, prognosis, course of treatment, whether
Pralutsky had reached her maximum medical improvement, and whether the doctors
would suggest a graduated return to work then or in the future. (A.R. at 56, 72). The
nature of the evidence MetLife was seeking was brought to Pralutsky’s attention later
in the application process as well. In its response to her appeal letter, MetLife
indicated that she should provide “treatment records from [her] treating physicians
that indicate [her] current treating diagnosis, restrictions and limitations, and ongoing
current treatment plans” and “clinical findings and rationale” to support her disability
claim. (A.R. at 83).

       Reviewing the record as a whole, we conclude that a reasonable person could
have reached the same decision as the plan administrator. The administrator had
conflicting opinions from Pralutsky’s physicians and its independent physician
consultant regarding the extent of Pralutsky’s limitations, and Pralutsky failed to
provide the requested objective evidence that might have established her inability to
work. Although Dr. Tveten opined that Pralutsky was disabled, he did not provide his
clinical notes or answer specific questions about his assessment of her prognosis and
current functional abilities. Dr. Ormiston similarly declined to return forms that
would have indicated more specifically the nature and severity of Pralutsky’s
limitations. Pralutsky’s counsel suggested at oral argument that MetLife itself could
have completed a one- or three-day assessment of her residual functional capacity if
MetLife wanted to gather more objective evidence about the severity of her condition,
but we see no reason why Pralutsky could not have done the same thing herself in
response to MetLife’s requests for objective evidence. Her suggestion that an RFC
assessment would have been useful indicates that it was not impossible to provide
objective evidence in support of her claim.




                                          -12-
       If any one of MetLife’s multiple requests for more information had resulted in
the submission of office records, or the fibromyalgia assessment form requested by
MetLife, or detailed current information about treatment, prognosis, or residual
functional capacity, then our analysis may well be different. But in this situation, the
evidence before the administrator was limited to letters from two doctors largely
repeating Pralutsky’s subjective complaints, a normal abdominal and pelvic CT scan,
a two-page attending physician statement and one-page supplement, and a general
assessment form that Pralutsky completed herself. When MetLife repeated its request
for objective and clinical evidence for consideration of Pralutsky’s appeal, the only
response it received was a letter from Dr. Tveten repeating Pralutsky’s subjective
complaints of pain and fatigue. In view of the plan administrator’s obligation to
protect the plan’s trust property by ensuring that disability claims are substantiated,
it was not unreasonable for the administrator to require clinical documentation of the
sort requested here, and to conclude that Pralutsky had failed to prove that she was
disabled under the plan. See Boardman v. Prudential Life Ins. Co., 337 F.3d 9, 16-17
(1st Cir. 2003).

       Because we hold that the district court’s grant of summary judgment was in
error, we also conclude that Pralutsky was not entitled to attorneys’ fees and costs
under 29 U.S.C. § 1132(g)(1). See Jackson v. Metro. Life Ins. Co., 303 F.3d 884, 890
(8th Cir. 2002).

                                   *       *       *

      The district court’s judgments are reversed, and the case is remanded for entry
of judgment in favor of the defendant.




                                         -13-
BYE, Circuit Judge, dissenting.

      While I agree MetLife did not commit a serious procedural irregularity, I would
nevertheless affirm the district under the abuse-of-discretion standard typically
applied in ERISA cases. I therefore respectfully dissent.

       MetLife abused its discretion when it denied Pralutsky's claim based on a lack
of objective evidence she could not work, because the record also lacks objective
evidence she could work. In House v. The Paul Revere Life Ins. Co., 241 F.3d 1045
(8th Cir. 2000), the administrator denied long-term disability benefits after citing the
treating physician's failure to provide "any objective medical findings [or] test data"
to support a claim of total disability. 241 F.3d at 1047. We determined the
administrator abused its discretion because there was "not even a scintilla of evidence
refuting the extensive documentation of House's severe heart disease supplied by the
specialist who had treated House for a decade." Id. at 1048. Like in House, there is
no evidence in this record showing Pralutsky could work. Although the independent
review performed by Dr. Chou concluded Pralutsky could function adequately to
perform her job, Dr. Chou made that finding solely because of the lack of objective
evidence in the record to support the severity of Pralutsky's fibromyalgia diagnosis.
See A.R. at 100 ("Based on the diagnosis of possible fibromyalgia with significant
subjective pain and fatigue, Ms. Pralutsky has a mild impairment. The medical
records do not provide any objective medical findings to support more significant
impairment."). Dr. Chou did not refer to any other evidence to refute the opinions of
Pralutsky's treating physicians.

       The majority distinguishes House by citing three cases, McGee v. Reliance
Standard Life Insurance Co., 360 F.3d 921 (8th Cir. 2004), Hunt v. Metropolitan Life
Insurance Co., 425 F.3d 489 (8th Cir. 2005), and Coker v. Metropolitan Life
Insurance Co., 281 F.3d 793 (8th Cir. 2002). McGee turned on the combination of the
lack of objective evidence and the fact McGee's treating psychiatrist and psychologist

                                         -14-
changed their diagnoses without explanation. See McGee, 360 F.3d at 923, 924-25
(emphasizing the inconsistent nature of the treating physicians' medical records).
Coker represents a case in which the claimant's subjective complaints were
contradicted by or inconsistent with other record evidence. See Coker, 281 F.3d at
798-99 (noting the record showed Coker had not fainted or experienced a blackout –
conditions which allegedly prevented him from working – in several months and
concluding "reasonable physicians could disagree on the extent of Coker's disability").
Finally, I dissented in Hunt for the same reason I am dissenting here, because the plan
administrator "abused its discretion in denying benefits based solely on absence of any
objective evidence [where] the claimant's subjective complaints are not contradicted
by or inconsistent with other record evidence." See Hunt, 425 F.3d at 492 (Bye, J.,
dissenting).

      [F]ibromyalgia [is] a common, but elusive and mysterious, disease, much
      like chronic fatigue syndrome, with which it shares a number of features.
      Its cause or causes are unknown, there is no cure, and, of greatest
      importance to disability law, its symptoms are entirely subjective. There
      are no laboratory tests for the presence or severity of fibromyalgia.

Hawkins v. First Union Corp. Long-Term Disability Plan, 326 F.3d 914, 916 (7th Cir.
2003) (quoting Sarchet v. Chater, 78 F.3d 305, 306-07 (7th Cir.1996)). "Objective
tests are administered to rule out other diseases, but do not establish the presence or
absence of fibromyalgia." Jordan v. Northrup Gumman Corp. Welfare Benefit Plan,
370 F.3d 869, 872 (9th Cir. 2003). In my view, MetLife places too much emphasis
on the lack of objective evidence where the issue is the severity of a disability caused
by fibromyalgia. In such a case, I believe the plan needs more to deny a claim than
a reviewing physician's opinion based solely upon a lack of objective evidence.

      I respectfully dissent.
                        ______________________________



                                         -15-